SOLEDAD MISSION CENTER LEASE
COMMUNITY BANK

THIS LEASE, is made and entered into this 26th of February, 2004 by and between
Soledad Mission Center, LP, (“Landlord”) and Community Bank, (“Tenant”).

WITNESSETH:

1. USE. Landlord hereby leases to Tenant and Tenant hereby hires from Landlord,
the premises described below, for purposes of conducting thereon the following
activities:

BANK AND LOAN OFFICE WITH AN ATM

Landlord and Tenant acknowledge and agree that the type of business activities
to be conducted by Tenant and the quality of customers such activities attract
are material to Landlord’s willingness to lease the demised premises to Tenant

2. PREMISES. Premises leased to Tenant, together with appurtenances, are
hereinafter referred to as the “demised premises” situated in the City of
Soledad, County of Monterey, State of California, and are the premises outlined
in red on the plot of the shopping center, attached hereto as Exhibit “A”.
Demised premises shall have a frontage of 30 feet (said measurement from center
of partition to center of partition, with respect to interior storerooms, and
from center of partition to outside wall, with respect to end locations), and a
depth of 84 feet (outside dimensions), for a total of 2,268 square feet.
Landlord and Tenant acknowledge and agree that this lease is a lease of real
property in Soledad Mission Shopping Center, within the meaning of Section 11
U.S.C.365(b)(3).

3. TERM. Term of this lease shall be for a period of three (3) years. Term of
this lease, and Tenant’s obligation to pay rent, shall commence on the earlier
of the following dates: (a) date which is ninety (90) days after Landlord
notifies Tenant in writing that improvements to be provided by Landlord, as set
forth in Exhibit B attached, are substantially complete, or (b) date on which
Tenant opens demised premises for business to the public. Should such earlier
date not occur on the first day of a calendar month, the term hereunder shall
begin on the first day of the next succeeding calendar month. In that event,
however, Tenant shall pay rent for the fractional month on a per diem basis
(calculated on the basis of a thirty-day month), until the first day of the
month when term hereunder commences, and thereafter minimum rent shall be paid
in equal monthly installments the first day of each and every month, in advance.

Landlord and Tenant hereby agree that in the event the demised premises are not
substantially complete and possession delivered to Tenant on or before one year
from the date of this lease, then and in that event, lease shall be deemed null
and void, have no further force or effect, and any security deposit made
herewith shall be promptly returned to Tenant, and the parties shall have no
further obligations to each other.

4. RENTAL.
A. Guaranteed Minimum Monthly Rental. Tenant shall pay to Landlord during term
of this lease a minimum monthly rental for the demised premises in the sum of
$3,402 per month, on the 1st day of each month, which sum shall be paid in
lawful money of the United States of America, and shall be paid without
deduction or offset prior to notice or demand, at the address designated in
Article 29. Any rent payment not paid within five (5) days of its due date shall
be subject to a five (5%) percent late charge.

Tenant shall operate the business in a first-class manner and shall at all times
maintain the business and premises in a neat and clean condition.

5. REAL ESTATE TAXES. In addition to all rentals herein reserved, -Tenant shall
pay to Landlord as additional rent all annual real estate taxes and assessments
levied upon demised premises together with a prorata share of taxes attributable
to parking and common areas of shopping center. Such amount shall be payable
within ten (10) days after receipt of a semi-annual statement to be sent by
Landlord to Tenant setting forth the amount of such tax based upon actual tax
bill received by Landlord; or Landlord at its option shall have the right to
estimate the amount of taxes next due and to collect and impound from Tenant, on
a monthly or quarterly basis, the amount of Tenant’s estimated tax obligation.
Within thirty (30) days following receipt of the actual tax bill, Landlord shall
provide to Tenant a reconciliation of Tenant’s impound account.

In the event the demised premises, together with a prorata share of parking and
common area are not separately assessed, applicable taxes and assessments shall
be determined by the ratio that the floor area of demised premises, including
mezzanines, if any, bears to total floor area, including mezzanines, of the
building or buildings which includes the demised premises for which an
assessment is made. In the event such assessment does not reflect a prorata
share of parking and common area, based upon the ratio of building to parking
and common area shown on attached Exhibit A, an appropriate adjustment shall be
made.

Any such tax for the year in which this lease commences or ends shall be
apportioned and adjusted. With respect to any assessment which may be levied
against or upon the demised premises and which, under the laws then in force,
may be evidenced by improvement or other bonds, payable in annual installments,
only the annual payments on said assessment shall be included in computing
Tenant’s obligation for taxes and assessments.

Term “real, estate taxes” as used herein shall be deemed to mean all taxes
imposed upon the real property and permanent improvements constituting the
demised premises, and all assessments levied against said premises, but shall
not include personal income taxes, personal property taxes, inheritance taxes,
or franchise taxes levied against the Landlord, but not directly against said
property, even though such taxes shall become a lien against said property.

6. PERSONAL PROPERTY TAXES. During the term hereof, Tenant shall pay, prior to
delinquency, all taxes assessed against and levied upon fixtures, furnishings,
equipment and all other personal property of tenant contained in the demised
premises, and when possible Tenant shall cause said fixtures, furnishings,
equipment and other personal property to be assessed and billed separately from
the real property of Landlord. In the event any or all of Tenant’s fixtures,
furnishings, equipment and other personal property shall be assessed as
additional rent, and taxed with Landlord’s real property, Tenant shall pay to
Landlord its share of such taxes within ten (10) days after delivery to Tenant
by Landlord of a statement in writing setting forth the amount of the taxes
applicable to Tenant’s property.

7. CONDITION OF PREMISES. Tenant leases the space, and Landlord constructs
improvements, as outlined in Exhibit "B".

8. PARKING AND COMMON FACILITIES. Landlord covenants that common and parking
areas of shopping center of which demised premises are a part shall be available
for nonexclusive use of Tenant during the full term of this lease, or any
extension of the term hereof, provided that the condemnation or other taking by
any public authority, or sale in lieu of condemnation, of any or all of such
common and parking areas shall not constitute a violation of this covenant.
Landlord reserves the right to change entrances, exits, traffic lanes and
boundaries and locations of such parking area or areas. This lease shall be
subordinate to any agreement existing as of the date of this lease or
subsequently placed upon the real property of which the demised premises are a
part, which agreement provides for reciprocal easements and restrictions
pertaining to common and parking areas, and in the event of conflict between the
provisions of such agreement and this lease, the provisions of said agreement
shall prevail. Provided, however, nothing therein shall cause the Tenant to pay
a greater share of common area maintenance costs than herein provided. Provided
further that there shall at all times be maintained common and parking areas of
not less than two (2) square feet of common and parking area for each square
foot of ground floor building area within the shopping center.

A. Prior to the date of Tenant's occupation of the demised premises, Landlord
shall cause said common and parking area or areas to be graded, blacktopped,
lighted and appropriately marked and landscaped at no expense to Tenant, and
shall cause the same to be maintained in good condition and repair during the
entire term hereof.

B. Landlord shall keep or cause to be kept said automobile parking and common
areas in a neat, clean and orderly condition, properly lighted and landscaped,
and shall repair any damage to facilities thereof, but all expenses in
connection with said automobile parking and common areas shall be charged as
additional rent and prorated in the manner hereinafter set forth. It is
understood and agreed that the phrase “expense in connection with said
automobile parking and common areas” as used herein shall be construed to
include, but not be limited to, all sums expended by Landlord in connection with
said automobile parking and common areas for all general maintenance and repair,
resurfacing, painting, re-striping, cleaning, sweeping and janitorial services;
planting and landscaping; lighting and other utilities; directional signs and
other markers and bumpers; personnel to implement such services and to police
with security guards, automobile parking and common areas; required fees or
charges levied pursuant to any governmental requirements; public liability and
property damage insurance on automobile parking and common areas, which shall be
carried and maintained by Landlord and under which Tenant shall be named as an
additional insured, with limits as determined by Landlord; and a fee equal to
ten (10%) percent of said costs to Landlord for Landlord’s supervision of said
automobile parking and common areas.

Landlord agrees to furnish to Tenant a statement itemized in reasonable detail
setting forth total expenses for automobile parking and common areas for the
previous three (3) calendar months, said statement to be furnished as soon as
reasonably possible following expiration of said quarterly period (i.e. March
31, June 30, September 30, and December 31), or Landlord may, at its option,
furnish such statement on a monthly basis, setting forth total expenses for the
prior month. Tenant agrees to pay to Landlord as additional rent, Tenant’s
prorata share of such expenses within five (5) days after receipt of said
statement. Tenant’s prorata share of total expenses for the previous monthly
period shall be that portion of all of such expenses which is equal to the
proportion thereof which the number of square feet of gross leasable area in the
demised premises bears to the total number of square feet of gross leasable area
of the buildings in the shopping center with building measurements to be from
outside exterior walls and from the center of interior partitions.

C. Tenant, for the use and benefit of Tenant, its agents, employees, customers,
licensees and subtenants, shall have the non-exclusive right in common with
Landlord, and other present and future owners, tenants and their agents,
employees, customers, licensees and subtenants, to use said common and parking
areas during entire term of this lease, or any extension thereof, for ingress
and egress, roadway, sidewalk and automobile parking, provided however Tenant
and Tenant’s employees shall park their automobiles in areas designated for
employee parking, or at Landlord’s written request shall park their automobiles
behind demised premises or in areas designated by Landlord for employee parking,
or at Landlord’s written request shall park their automobiles outside of
shopping center parking areas.

D. Tenant, in the use of said common and parking areas, agrees to comply with
such reasonable rules and regulations as Landlord may adopt from time to time
for the orderly and proper operation of said common and parking areas.

9. USES PROHIBITED. Tenant shall not use, or permit said premises, or any part
thereof, to be used for any purpose or purposes other than the purpose or
purposes for which said premises are hereby leased and no use shall be made or
permitted to be made of said premises, nor acts done, which will increase the
existing rate of insurance upon the building in which said premises may be
located once said rate is established or cause a cancellation of any insurance
policy covering said building or any part thereof, nor shall Tenant sell or
permit to be kept, used or sold in or about said premises, any article which may
be prohibited by a standard form of fire insurance policies. Tenant shall, ‘at
his sole cost, comply with any and all requirements, pertaining to the use of
said premises, of any insurance organization or company necessary for the
maintenance of reasonable fire and public liability insurance, covering said
building and appurtenances. In the event Tenant’s use of premises, as recited in
Article 1 hereof, results in a rate increase for the building of which the
demised premises are a part, Tenant shall pay annually on the anniversary date
of this lease, as additional rent, a sum equal to that of the additional premium
occasioned by said rate increase.

10. ALTERATIONS AND FIXTURES. Tenant shall not make, or suffer to be made, any
alterations of the demised premises, or any part thereof, without the prior
written consent of Landlord. Any additions to, or alterations of, said premises,
except movable furniture, shall become at once a part of the realty and belong
to Landlord. Any such alterations shall be in conformance with the requirements
of all municipal, state and federal authorities.

Tenant agrees to promptly fixturize the bank in a manner comparable to a
business of similar nature. All fixtures, including trade fixtures that are
attached to premises shall become at once a part of the realty and belong to
Landlord on expiration or sooner termination of this lease, except water
machines.

11. MAINTENANCE AND REPAIR. Tenant shall, subject to Landlord’s obligations
hereinafter provided, at all times during term hereof, and at Tenant’s sole cost
and expense, keep, maintain and repair the building and other improvements upon
demised premises in good and sanitary order and condition (except as hereinafter
provided) including without limitation, maintenance and repair of any store
front, doors, window casements, glazing, heating and air conditioning system (if
any), plumbing, pipes, electrical wiring and conduits. Heating and
air-conditioning units must be maintained by a licensed HVAC engineer on at
least a quarterly basis at the expense of Tenant. Landlord may master contract
this service and pro-rate the cost to Tenant. Tenant shall also at its sole cost
and expense be responsible for any alterations or improvements to demised
premises necessitated as a result of the requirement of any municipal, state or
federal authority. Tenant hereby waives all right to make repairs at the expense
of Landlord, and Tenant hereby waives all rights provided for by Section 1941 of
the Civil Code of the State of California. By entering into the demised premises
Tenant shall be deemed to have accepted the demised premises as being in good
and sanitary order, condition and repair and Tenant agrees on the last day of
said term or any extensions or sooner termination of this lease to surrender the
demised premises with appurtenances, in the same condition as when received,
reasonable use and wear thereof and damage by fire, act of God or by the
elements excepted. Tenant shall periodically sweep and clean sidewalks adjacent
to demised premises, as needed.

Landlord shall, subject to Tenant’s reimbursement as herein provided, maintain
in good repair exterior walls, roof and sidewalks. Tenant agrees that it will
not, nor will it authorize any person to, go onto the roof of the building of
which demised premises are a part without prior written consent of Landlord.
Said consent will be given only upon Landlord’s satisfaction that any repairs
necessitated as a result of Tenant’s action will be made by Tenant at Tenant’s
expense and will be made in such a manner so as not to invalidate any guarantee
relating to said roof. Landlord shall not be required to make any repairs to
exterior walls, roof and sidewalks unless and until Tenant has notified Landlord
in writing of the need for such repairs and Landlord shall have had a reasonable
period of time thereafter to commence and complete said repairs. Tenant shall
reimburse Landlord for its prorata share of the cost of said repairs and
maintenance incurred by Landlord, said prorata share to be determined according
to the area of the demised premises as it relates to the total area of the
building which contains the demised premises.

12. COMPLIANCE WITH LAWS. Tenant shall, at their sole cost and expense, comply
with all of requirements of all municipal, state and federal authorities now in
force or which may hereafter be in force pertaining to the use of said premises,
and shall faithfully observe in said use all municipal ordinances and state and
federal statutes now in force or which shall hereinafter be in force. The
judgment of any court of competent jurisdiction, or admission of Tenant in any
action or proceeding against Tenant, whether Landlord be a party thereto or not,
that Tenant has violated any such order or statute in said use, shall be
conclusive of that fact as between Landlord and Tenant.

Tenant shall not commit, or suffer to be committed, any waste upon demised
premises, or any nuisance or other act or thing which may disturb the quiet
enjoyment of any other tenant in the building in which the demised premises may
be located.

13. INSURANCE. Landlord shall maintain fire and extended coverage insurance
throughout the term of this lease in an amount equal to at least ninety (90%)
percent of the value of the building which includes the demised premises,
together with such other insurance, including but not limited to, loss of rents,
earthquake, flood insurance, all liability insurance, and such other insurance
as Landlord deems necessary or that may be required by Landlord’s lender or by
any governmental agency. Tenant hereby waives any right of recovery from
Landlord, its officers and employees, and Landlord hereby waives any right of
recovery from Tenant, its officers or employees, for any loss or damage
(including consequential loss) resulting from any of the perils insured against
in the standard form fire insurance policy with extended coverage endorsement.
Tenant agrees to pay to Landlord as additional rent its prorata share of the
cost of said insurance to be determined by the relationship that the gross floor
area of the demised premises bears to the total gross floor area of the building
or buildings for which such policy relates, Tenant shall maintain plate glass
insurance with a provision requiring insurer to give Landlord at least ten (10)
days written notice before any decrease in coverage, cancellation, or other
material change, is effective and naming Landlord as additional insured, and
shall provide Landlord with a copy of the policy or a Certificate of Insurance
within fifteen (15) days after rent commencement date stated in Article 3 of
this lease. If Tenant fails to deliver adequate proof that it has obtained and
kept in force and effect insurance required by this paragraph, Landlord shall
have the right, at its option and after notice to Tenant, to effect such
insurance and charge the cost of the premiums to Tenant’s account.

14. INDEMNIFICATION OF LANDLORD - LIABILITY INSURANCE BY TENANT. Tenant, as a
material part of the consideration to be rendered to Landlord under this lease,
hereby waives all claims against Landlord for damage to goods, wares and
merchandise, in, upon or about said premises and for injuries to persons in or
about said premises, from any cause resulting from Tenant’s use and occupation
on the demised premises arising at any time; and Tenant will indemnify and hold
Landlord and the property of Landlord exempt and harmless from any and all
claims, liability, loss, expenses, damage or injury resulting from Tenant’s use
and occupation of the demised premises, including, but not limited to, any
claim, liability, loss, or damage arising by ’ reason of Hie death or injury of
any person, the damage to or destruction of any property of any person, and any
work performed on said premises or materials furnished to said premises at the
instance or request of Tenant or its agents or employees.

During the entire term of this lease, Tenant shall, at Tenant’s sole cost and
expense, but for mutual benefit of Landlord and Tenant, maintain general public
liability and property damage insurance including contractual liability
insurance against claims for personal injury, death, or property damage
occurring in, upon or about the demised premises and on any sidewalks directly
adjacent to demised premises. Limitation of liability of such insurance shall be
not less than Two Million Dollars ($2,000,000.00) in respect to any one
occurrence, and to the limit of not less than Fifty Thousand Dollars
($50,000.00) in respect to Property Damage.

Landlord is to be named additional insured. All such policies of insurance shall
be issued in the name of Tenant and Landlord and for the mutual and joint
benefit and protection of the parties, and such policies of insurance shall
include a provision requiring that the insurer give Landlord at least ten (10)
days written notice before any cancellation, decrease in coverage or other
material change is effective. Copies of the policy or a certificate of Insurance
thereof shall be delivered to the Landlord within fifteen (15) days after the
rent commencement date stated in Article 3 of this lease. If Tenant fails to
deliver adequate proof that it has obtained and kept in force and effect the
insurance required by this paragraph, Landlord shall have the right, at its
option and after notice to Tenant, to effect such insurance and charge the cost
of the premiums to Tenant’s account. This shall be considered a breach of the
lease as stated in paragraph 21.

15. ABANDONMENT OF PERSONAL PROPERTY. Tenant shall not vacate or abandon the
demised premises at any time during the term of this lease; and if Tenant shall
abandon, vacate or surrender Hie demised premises or be dispossessed by process
of law, or otherwise, any personal property belonging to Tenant and left on the
demised premises shall be deemed to be abandoned, at the option of Landlord,
except such property as maybe mortgaged to Landlord.

16. SIGNS AND AUCTIONS. Tenant shall not place or permit to be placed any sign
upon the exterior or in the windows of demised premises without Landlord’s prior
written consent, nor shall Tenant change the color or exterior appearance of
demised premises without Landlord’s prior written consent. Landlord will provide
to Tenant a Master Sign Plan, approved by the City of Soledad, attached as
Exhibit “D”. Tenant shall at its sole cost and expense prepare sign construction
drawings, in accordance with said sign plan, which shall be submitted to
Landlord for written approval. Tenant agrees to install sign(s) in accordance
with approved sign plan within thirty (30) days after commencement of the term
of this lease. Landlord’s approval of signage will not be unreasonably withheld.
All signs affixed to premises shall on expiration or sooner termination of this
lease belong to Landlord without compensation to Tenant.

Tenant shall not, without Landlord’s prior written consent, display or sell
merchandise outside defined exterior walls and permanent doorways of demised
premises. Tenant shall not conduct or permit to be conducted any sale by auction
in, upon or from the demised premises, whether said auction be voluntary,
involuntary, pursuant to any assignment for the payment of creditors or pursuant
to any bankruptcy or other solvency proceeding.

17. UTILITIES. Tenant shall pay before delinquency all charges for water, gas,
heat, electricity, power, telephone service and all other services or utilities
used in, upon, or about demised premises by Tenant or any of its subtenants,
licensees, or concessionaires during the term of this lease.

18. ENTRY AND INSPECTION. Tenant shall permit Landlord and his agents to enter
into and upon demised premises at all reasonable times after notice, except in
case of an emergency, for the purpose of inspecting the same or for the purpose
of maintaining the building in which said premises are situated, or for the
purpose of making repairs, alterations or additions to any other portion of said
building, including the erection and maintenance of such scaffolding, canopy,
fences and props as may be required, or for the purpose of posting notices of
non-liability for alteration, additions or repairs, or for the purpose of
placing upon the property in which the premises are located any usual or
ordinary “For Sale” signs. Landlord shall be permitted to do any of the above
without any rebate of rent and without any liability to Tenant for any loss of
occupation or quiet enjoyment of the premises thereby occasioned. Tenant shall
permit Landlord, at any time within thirty (30) days prior to the expiration of
this lease, to place upon said premises any usual or ordinary “For Lease” signs
and during such thirty (30) day period Landlord or his agents may, during normal
business hours, enter upon said premises and exhibit same to prospective
Tenants.

19. DAMAGE AND DESTRUCTION OF PREMISES. In the event of (a) partial destruction
of said premises or the building containing same during the term of this lease
or any extensions thereof, which requires repairs to either said premises or
said building, or (b) said premises or said building being declared unsafe, or
unfit for occupancy by any authorized public authority for any reason other than
Tenant’s act, use or occupation, which declaration requires repairs to either
said premises or said building, Landlord shall forthwith make said repairs
provided Tenant gives to Landlord thirty (30) days written notice of the
necessity therefor. No such partial destruction (including any destruction
necessary in order to make repairs required by any declaration made by any
public authority) shall in any way annul or void this lease except that Tenant
shall be entitled to a proportionate reduction of minimum guaranteed rent while
such repairs are being made, such proportionate reduction to be based upon the
extent to which the making of such repairs shall interfere with the business
carried on by Tenant in said premises. However, if during the last four years of
the term of this lease the building is damaged as a result of fire or any other
insured casualty to an extent in excess of twenty-five (25%) percent of its then
replacement cost (excluding foundation(s)), Landlord may, within thirty (30)
days following the date such damage occurs, terminate this lease by written
notice to Tenant. If Landlord, however, elects to make said repairs, and
provided Landlord uses due diligence in making said repairs, this lease shall
continue in full force and effect and the minimum guaranteed rent shall be
proportionately reduced as provided above. If Landlord elects to terminate this
lease all rents shall be prorated between Landlord and Tenant as of the date of
such destruction.

The foregoing to the contrary notwithstanding, if building is damaged or
destroyed at any time during the term hereof to an extent of more, than
twenty-five (25%) percent of its then replacement cost (excluding foundation(s))
as a result of a casualty not insured against, Landlord may within thirty (30)
days following the date of such destruction terminate this lease upon written
notice to Tenant. If Landlord does not elect to so terminate because of said
uninsured casualty, Landlord shall promptly rebuild and repair said premises and
Tenant’s rental obligation shall be proportionately reduced as provided above.

In respect to any partial destruction (including any destruction necessary in
order to make repairs required by any authorized public authority) which
Landlord is obligated to repair and may elect to repair under the terms of this
Article, Tenant waives any statutory right it may have to cancel this lease as a
result of such destruction.

20. ASSIGNMENT AND SUBLETTING. Tenant shall not assign this lease, or any
interest therein, and shall not sublet the demised premises or any part thereof,
or any right or privilege appurtenant thereto, or permit any other person (the
agents and servants of Tenant excepted) to occupy or use the demised premises,
or any portion thereof, without first obtaining written consent of Landlord,
which consent shall not be unreasonably withheld. Consent by Landlord to one
assignment, subletting, occupation or use by another person shall not be deemed
to be a consent to any subsequent assignment, subletting, occupation or use by
another person. Consent to an assignment shall not release the original named
Tenant from liability for the continued performance of the terms and provisions
on the part of Tenant to be kept and performed, unless Landlord specifically
releases the original named Tenant from said liability. Any assignment or
subletting without the prior written consent of Landlord shall be void, and
shall, at the option of Landlord terminate this lease. Neither this lease nor
any interest therein shall be assignable, as to the interest of Tenant, by
operation of law, without the prior written consent of Landlord.

If Tenant proposes to assign the lease to any person or entity who shall have
made a good faith offer to accept an assignment of this lease on terms
acceptable to Tenant, the notice of such proposed assignment, setting forth (a)
name and address of such person, (b) all the terms and conditions of such offer;
and (c) adequate assurance to be provided Landlord to assure such persons future
performance under the lease, shall be given to Landlord by Tenant no later than
ten (10) days after receipt by Tenant, Landlord shall then have the right and
option, to be exercised by a notice to Tenant given at any time prior to
effective date of such proposed assignment, to accept a different assignment of
this lease on the same terms and conditions and for the same consideration, if
any, as offer made to Tenant, less any brokerage commissions which may be
payable out of consideration to be paid to such person for assignment of this
lease.

In the event any approved sublease provides for payment of rent or other
consideration in excess of rent payable hereunder, Landlord shall receive all
such excess, upon receipt by Tenant.

21. DEFAULT. If Tenant fails to make any payment required by the provisions of
this lease, after ten (10) days of due date, or fails within fifteen (15) days
after written notice thereof to correct any breach or default of other
covenants, terms or conditions of this lease, or if Tenant breaches this lease
and abandons the property before the end of the term, Landlord shall have the
right at any time thereafter to elect to terminate said lease and Tenant’s right
to possession thereunder. Upon such termination, Landlord shall have the right
to recover against Tenant:

A. The worth at the time of award of the unpaid rent which had been earned at
the time of termination;

B. The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that the Tenant proves could have been reasonably
avoided;

C. The worth at the time of award of the amount by which the unpaid rent for the
balance of the term after the time of award exceeds the amount of such rental
loss that the Tenant proves could be reasonably avoided; and

D. Any other amount necessary to compensate the Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under the
lease or which in the ordinary course of things would be likely to result
therefrom.

The “worth at the time of award” of the amounts referred to in subparagraphs A
and B above shall be computed by allowing interest at ten (10%) percent per
annum. The worth at the time of award of the amount referred to in subparagraph
C shall be computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one (1%)
percent.

Such efforts as Landlord may make to mitigate damages caused by Tenant’s breach
of this lease do not constitute a waiver of Landlord’s right to recover damages
against Tenant hereunder, nor shall anything contained herein affect Landlord’s
right to indemnification against Tenant for any liability arising prior to
termination of this lease for personal injuries or property damage, and Tenant
hereby agrees to indemnify and hold Landlord harmless from any such injuries and
damages, including all attorney’s fees and costs incurred by Landlord in
defending any action brought against Landlord for any recovery thereof, and in
enforcing the terms and provisions of this indemnification provision against
Tenant.

If Landlord elects to terminate this lease and gives Tenant notice of such
termination, upon giving of such notice, the term of this lease and estate
hereby granted shall expire and terminate on the effective date of the notice as
fully and completely and with the same effect as if such date were the date
herein fixed for expiration of the term of this lease and all rights of Tenant
shall hereunder expire and terminate, but Tenant shall remain liable as here
before provided.’.

In the event Tenant abandons demised premises, this lease shall terminate if
Landlord gives written notice of his belief of abandonment pursuant to Civil
Code Sections 1951.2 and 1951.3.

Notwithstanding any of the following, breach of this lease by Tenant, or
abandonment of demised premises by Tenant, shall not constitute termination of
this lease, or of Tenant’s right of possession hereunder, unless and until
Landlord elects to do so, and until such time Landlord shall have the right to
enforce all of its rights and remedies under this lease, including the right to
recover rent, and all other payments to be made by Tenant hereunder, as it
becomes due; provided, however, that until such time as Landlord elects to
terminate this lease, and Tenant’s right of possession hereunder, Tenant shall
have the right to sublet demised premises or to assign its interest in the
lease, or both, subject to written consent of Landlord, which consent shall not
be unreasonably withheld.

As security for the performance by Tenant of all of its duties and obligations
hereunder, Tenant does hereby assign to Landlord the right, power and authority,
during continuance of this lease,’ to collect rents, issues and profits of the
demised premises, reserving unto Tenant the right, prior to any breach or
default by it hereunder, to collect and retain said rents, issues and profits as
they become due and payable. Upon any such breach or default, Landlord shall
have the right at any time thereafter, without notice except as provided for
above, either in person, by agent or by a receiver to be appointed by a court,
to enter and take possession of said demised premises and collect such rents,
issues and profits, including those past due and unpaid, and apply the same,
less costs and expenses of operation and collection, including reasonable
attorney’s fees, upon any indebtedness secured hereby, and in such order as
Landlord may determine.

The parties hereto agree that acts of maintenance or preservation or efforts to
re-lease the premises, or the appointment of a receiver upon the initiative of
Landlord to protect its interests under this lease shall not constitute a
termination of Tenant’s right of possession for purposes of this Article unless
accompanied by a written notice from Landlord to Tenant of Landlord’s election
to so terminate. Nothing contained in this Article shall in any way diminish or
be construed as waiving any of Landlord’s other remedies as provided elsewhere
in this lease or by law or in equity.

22. INSOLVENCY OF TENANT. Tenant agrees that in the event all or substantially
all of its assets be placed in the hands of a receiver or trustee, and in the
event such receivership or trusteeship continues for a period often (10) days,
or should Tenant make an assignment for the benefit of creditors, or be
adjudicated a bankrupt, or should Tenant institute any proceedings under any
state or federal bankruptcy act wherein Tenant seeks to be adjudicated a
bankrupt, or seeks to be discharged of its debts, or should any involuntary
proceeding be filed against such Tenant under such bankruptcy laws and Tenant
consents thereto or acquiesces therein by pleading or default, then this lease
or any interest in and to the demised premises shall not become an asset in any
of such proceedings and, in any of such events and in addition to any and all
rights or remedies of Landlord hereunder or as provided by law, it shall be
lawful for Landlord at his option to declare the term hereof ended and to
re-enter the demised premises and take possession thereof and remove all persons
therefrom and Tenant shall have no further claim therein or hereunder.

23. SURRENDER OF LEASE. Voluntary or other surrender of this lease by Tenant, or
a mutual cancellation thereof, shall not work a merger, and shall, at option of
Landlord, terminate all or any existing subleases or subtenancies, or may, at
option of Landlord, operate as an assignment to him of any or all of such
subleases or subtenancies.

24. SALE OF PREMISES BY LANDLORD. In the event of any sale of demised premises
by Landlord, Landlord shall be and is hereby entirely freed and relieved of all
liability under any and all of its covenants and obligations contained in or
derived from this lease arising out of any act, occurrence or omission occurring
after consummation of such sale; and purchaser, at such sale or any subsequent
sale of demised premises shall be deemed, without any further agreement between
the parties or their successors in interest or between parties and any such
purchaser, to have assumed and agreed to carry out any and all covenants and
obligations of Landlord under this lease.

25. HOURS OF BUSINESS. Subject to provisions of Article 19, Tenant shall
continuously during entire term hereof conduct and carry on Tenant’s business in
the demised premises and shall keep demised premises open for business and cause
Tenant’s business to be conducted therein during normal banking business hours;
provided, however, that this provision shall not apply if demised premises
should be closed and the business of Tenant temporarily discontinued therein on
account of strikes, lockouts or similar causes beyond the reasonable control of
Tenant or closed for not more than three (3) days out of respect to the memory
of any deceased officer or employee of Tenant, or relative of any such officer
or employee. Tenant shall keep the demised premises adequately stocked with
merchandise, and with sufficient sales personnel to care for the patronage, and
to conduct said business in accordance with sound business practices.

In the event of breach by Tenant of any of the conditions in this Article,
Landlord shall have, in addition to any and all remedies herein provided, the
right at its option to collect not only the minimum rent herein provided, but
additional rent at the rate of one-thirtieth (1/30) of the minimum monthly rent
herein provided for each and every day that Tenant shall fail to conduct its
business as herein provided, said additional rent shall be deemed to be in lieu
of any percentage rent that might have been earned during such period of
Tenant’s failure to conduct its business as herein provided.

26. ATTORNEY’S FEES. If Landlord is involuntarily made • a party defendant to
any litigation concerning this lease or demised premises by reason of any act or
omission of Tenant, then, Tenant shall hold harmless Landlord from all
liabilities by reason thereof, including reasonable attorneys’ fees and all
costs incurred by Landlord in such litigation.

Landlord shall be entitled to recover all collection costs including reasonable
attorney’s fees incurred by it as a result of Tenant’s failure to pay rent as
herein provided. If either Landlord or Tenant shall commence any legal
proceedings against the other with respect to any of the terms and conditions of
this lease, non-prevailing party therein shall pay to the other all expenses of
said litigation, including a reasonable attorneys’ fee as may be fixed by the
court having jurisdiction over the matter. Parties hereto agree that Monterey
County, California is the proper jurisdiction and venue for litigation of any
matters relating to this lease and service mailed to the address of tenants set
forth herein shall be adequate service for such litigation.

27. SECURITY DEPOSIT. Tenant contemporaneously with the execution of this lease,
deposits with Landlord the sum of five thousand ($5,000) Dollars, receipt of
which is hereby acknowledged by Landlord, said deposit being given to secure the
faithful performance by Tenant of all terms, covenants, and conditions of this
lease by Tenant to be kept and performed during the term hereof. Tenant agrees
that if Tenant shall fail to pay rent herein reserved promptly when due, said
deposit may, at the option of Landlord (but Landlord shall not be required to)
be applied to any rent due and unpaid, and if Tenant violates any of the other
terms, covenants, and conditions of this lease, said deposit shall be applied to
any damages suffered by Landlord as a result of Tenant’s default to the extent
of the amount of damages suffered. Landlord shall not be required to keep such
deposit separate from its general accounts.

Nothing contained in this Article shall in any way diminish or be construed as
waiving any of Landlord’s other remedies as provided herein, or by law or in
equity. Should entire security deposit, or any portion thereof, be appropriated
and applied by Landlord for payment of overdue rent or other sums due and
payable to Landlord by Tenant hereunder, then Tenant shall, on written demand of
Landlord, forthwith remit to Landlord a sufficient amount in cash to restore
said security deposit to its original amount, and Tenant’s failure to do so
within fifteen (15) days after receipt of such demand, shall constitute a breach
of this lease. Should Tenant comply with all terms, covenants, and conditions of
this lease and promptly pay all rental herein provided for as it falls due, and
all other sums payable by Tenant to Landlord hereunder, said security deposit
shall be returned in full to Tenant at the end of the term of this lease, or
upon earlier termination of this lease pursuant to the provisions of Article 19
hereof, except in the event demised premises are sold as a result of the
exercise of any power of sale under any mortgage or deed of trust, in which
event this lease shall be automatically amended to delete any reference to this
Article, and Tenant shall be entitled to immediate reimbursement of its security
deposit from the party then holding said deposit. This lease does not create a
trust relationship between Landlord and Tenant with respect to such security
deposit, and Landlord shall be entitled to treat such security deposit as
Landlord’s own property, subject only to Tenant’s right to receive repayment of
it as provided in this Article.

28. HOLDING OVER Any holding over after expiration of the term of this lease,
with consent of Landlord, shall be construed to be a tenancy from month to
month, cancelable upon thirty (30) days written notice, and at a rental and upon
terms and conditions as existed during the last year of the term hereof.

29. NOTICES. Wherever in this lease it shall be required or permitted that
notice and demand be given or served by either party to this lease to or on the
other, such notice or demand shall be given or served and shall not be deemed to
have been duly given or served unless in writing and forwarded by certified
mail, addressed as follows:

Landlord, Soledad Shopping Center, LP
c/o Shaw Development
3 Quail Run Circle, Suite 103
Salinas, CA 93907
(831) 772-8100 ext. 20
(831) 772-8103 Fax
(831) 484-7948 Home
(831) 262-8747 Cell
e-mail address: shawre@aol.com

Harry Wardwell
Community Bank
301 Main Street
Salinas, CA 93901
(831) 757-2274 ext 446
(831) 757-8597 Fax

Either party may change such address by written notice by certified mail to the
other.


30. SUCCESSORS IN INTEREST. The covenants herein contained shall, subject to the
provisions as to assignment, apply to and bind the heirs, successors, executors,
administrators and assigns of all parties hereto; and all of parties hereto
shall be jointly and severally liable hereunder.

31. TENANT’S PERFORMANCE. In the event Tenant shall fail within any time limits
which may be provided herein to complete any work or perform any other
requirements provided to be performed by Tenant prior to the commencement of the
term hereof, or in the event Tenant shall cause a delay in the completion of any
work, Landlord may send Tenant written notice of said default and if said
default is not corrected within ten (10) days thereafter, Landlord may by
written notice prior to curing of said default terminate’ this lease. Landlord
shall be entitled to retain as liquidated damages all deposits made hereunder
and such improvements as Tenant may have annexed to the realty that cannot be
removed without damage thereto.

32. FORCE MAJEURE. If either party hereto shall be delayed or prevented from the
performance of any act required hereunder by reason of acts of God, strikes,
lockouts, labor troubles, inability to procure materials, restrictive
governmental laws or regulations or other cause without fault and beyond the
control of the party obligated (financial inability excepted), performance of
such act shall be excused for the period of the delay and the period for the
performance of any such act shall be extended for a period equivalent to the
period of such delay; provided, however, nothing contained in this Article shall
excuse Tenant from the prompt payment of any rental or other charge required of
Tenant hereunder except as may be expressly provided elsewhere in this lease.

33. PARTIAL INVALIDITY. If any term, covenant, condition or provision of this
lease is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions hereof shall remain in full force
and effect and shall in no way be affected, impaired or invalidated thereof.

34. MARGINAL CAPTIONS. The various headings and numbers herein and the grouping
of the provisions of this lease into separate articles and paragraphs are for
the purpose of convenience only and shall not be considered a part hereof.

35. TIME. Time is of the essence of this lease.

36. SUBORDINATION, ATTORNMENT. This lease, at Landlord’s option, shall be
subordinate to the lien of any deed of trust or mortgage subsequently placed
upon the real property of which demised premises are apart, and to any and all
advances made on the security thereof, and to all renewals, modifications,
consolidations, replacements and extensions thereof; provided, however, that as
to the hen of any such deed of trust or mortgage Tenant’s right to quiet
possession of the premises shall not be disturbed if Tenant is not in default
and so long as Tenant shall pay the rent and observe and perform all of the
provisions of this lease, unless this lease is otherwise terminated pursuant to
its terms. If any mortgagee, trustee or ground lessor shall elect to have this
lease prior to the lien of its mortgage, deed of trust, or ground lease, and
shall give written notice thereof to Tenant, this lease shall be deemed prior to
such mortgage, deed of trust, or ground lease, whether this lease is dated prior
or subsequent to the date of said mortgage, deed of trust or ground lease or the
date of recording thereof.

In the event any proceedings are brought for foreclosure, or in the event of the
exercise of the power of sale under any mortgage or deed of trust made by
Landlord covering the demised premises, Tenant shall attorn to the purchaser
upon any such foreclosure or sale and recognize such purchaser as the Landlord
under this lease.

If upon any sale, assignment, or hypothecation of the demised premises or land
thereunder by Landlord, or at any other time, an estoppel certificate shall be
requested of Tenant in writing, Tenant agrees, within ten (10) days thereafter,
to execute and deliver the estoppel certificate provided by Landlord in
recordable form addressed to any such proposed mortgagee or purchaser or
Landlord certifying requested information, including among other things, dates
of commencement and termination of this lease, amounts of security deposits, and
that lease is in foil force and effect (if such be the case) and that there are
no differences, offsets or defaults of Landlord, or noting such differences,
offsets or defaults as actually exist. Tenant shall be liable for any loss or
liability resulting from any incorrect information certified, and mortgagee and
purchaser shall have the right to rely on such estoppel certificate. Tenant
shall in the same manner acknowledge and execute any assignment of rights to
receive rents as required by any mortgagee of Landlord.

37. REVISION OF EXHIBIT A. It is understood and agreed that the plot plan
attached hereto as “Exhibit” A is preliminary, and that prior to commencement of
the term hereof, Landlord may revise said plot plan and change the location of
Tenant’s demised premises; provided however, relocation of Tenant’s demised
premises shall be subject to Tenant’s approval. In the event Tenant does not
approve said relocation Tenant may cancel this lease, in which event any
security deposit or prepaid rent paid by Tenant shall be refunded to Tenant, and
neither party shall thereafter have any further obligations to each other
respecting this lease. Landlord’s rights pursuant to this section shall cease
upon commencement of the term hereunder.

38. COST OF LIVING ADJUSTMENT. After the first year of the commencement of this
lease, the rent will be adjusted annually by the CPI. Upon each anniversary date
of the commencement of the term of this lease, Guaranteed Minimum Monthly Rental
shall be changed to an amount that bears the same relationship to the guaranteed
minimum monthly rental in effect immediately proceeding such adjustment which
the Consumer Price Index for the month in which said adjustment occurs bears to
the index for the month proceeding the prior year’s anniversary date. However,
in no event shall the rent be reduced below that guaranteed minimum monthly
rental in effect immediately proceeding such adjustment period. The Consumer
Price Index to be used in the Consumer Price Index (CPI-U) for all urban
customers for all items, U.S. City average for the San Francisco/Oakland area,
published monthly by the United States Department of Labor, in which 1967 equals
100. If said Consumer Price Index is no longer published at the adjustment date,
it shall be constructed by conversion tables included in such new index.
Notwithstanding the above, the guaranteed minimum monthly rental shall be
increased by a minimum of two and one half (2.5%) percent per year, not to
exceed a maximum of four (4%) percent, adjusted yearly.

39. RENTAL TAX. Tenant shall pay to Landlord as additional rent, all excise,
privilege and other taxes, other than net income and estate taxes levied or
assessed by any federal, state or local authority upon rent received by Landlord
hereunder, and Tenant shall bear any business tax imposed upon Landlord by any
governmental authority which is based or measured in whole or in part by amounts
charged or received by Landlord from Tenant under this lease.

40. CONDEMNATION. If by condemnation, or a transfer in lieu thereof, twenty
(20%) percent or more of the demised premises is taken, or in the event that
twenty (20%) percent or more of the parking areas referred to in Article 8
hereof are taken and Landlord is unable to provide adequate substitute parking,
Landlord or Tenant may, upon written notice given within thirty (30) days after
such taking, or transfer in lieu thereof, terminate this lease. Tenant shall not
be entitled to share in any portion of the award and Tenant hereby expressly
waives any right or claim to any part thereof. Tenant shall, however, have the
right to claim and recover, only from the condemning authority (but not from
Landlord) any amounts necessary to reimburse Tenant for the cost of removing
stock and fixtures.

41. NO ORAL AGREEMENTS. This lease covers in full each, and every agreement of
every kind or nature whatsoever between the parties hereto concerning this
lease, and all preliminary negotiations and agreements of whatsoever kind or
nature are merged herein, and there are no oral agreements or implied covenants.

42. STATEMENT OF TENANT. Tenant shall fill out and sign "Exhibit C" attached for
Landlord's Lender within three (3) days of written request and return promptly
to Landlord.

43. SIGNS. Tenant's signs to be uniform in color, size, type, style, and
manufacture and be similar to other signs used in the center. All signs to be
approved by Landlord, paid for by Tenant. Tenant to pay prorata share of
materials, installation and maintenance of freeway pylon sign and monument
sign(s), if they choose to be represented on those signs.

44. SIGN REPAIRS. If Landlord has notified Tenant in writing that Tenant's
sign(s) needs repair and maintenance, then after thirty (30) days Landlord may
have the sign(s) repaired and charge Tenant for the cost.

45. OPTION TO RENEW. Should Tenant fully and faithfully perform all the terms
and conditions of this lease for the full term specified in Article 3 of this
lease, Tenant shall have the option to renew this lease for two (2) consecutive
five year terms after the expiration of the full term specified in Article.3.
Tenant may extend this lease for each five (5) year term by giving Landlord
written notice of Tenant’s desire to do so at least 120 days prior to the
expiration of the term then in effect. The rent payable during each renewal term
shall be adjusted annually by the rental adjustment in Article 38 of this lease.
Except for the rent and option provisions, all other terms and conditions of
this lease shall continue in effect during each renewal term.

46. TENANT'S PLAN. Tenant is to prepare a plan for the interior of the store
within thirty (30) days of signing lease, which is subject to the approval of
Landlord.

47. PROMOTION FUND. Tenant shall pay to Center Promotion Fund dues of $600 per
year, payable quarterly, in advance, and participate with advertising in four
Center promotions a year with at least an $100 ad. If Tenant does not advertise
as provided herein, Landlord may charge Tenant for the space and collect funds
to pay for advertising required under this Article. All dollar amounts above
will be adjusted annually according to Consumer Price Index in the manner
described in Paragraph 38.

48. HAZARDOUS SUBSTANCES. Tenant shall not use or store any Hazardous Substances
in the Premises or Shopping Center except in the ordinary course of Tenant’s
business and in compliance with applicable Environmental Laws. Tenant further
agrees to defend, indemnify and hold harmless Landlord, or any partner, officer
or director of Landlord, against any and all claims, demands, liabilities, costs
and expense (including without limitation reasonable attorney’s fees, and
expenses and expert witness fees) which Landlord may sustain at any time as a
result of, arising out, of, or in any way connected with Tenant’s use or storage
of such Hazardous Substances in the Premises or Shopping Center. Additionally,
Tenant agrees to cease its use and storage of such items immediately upon
receipt of written notice from any regulatory or governmental agency that such
storage or use is in violation of any Environmental Laws.

49. BROKER COMMISSIONS. Tenant represents to Landlord and Landlord represents to
Tenant that no broker or agent other than Shaw Real Estate, Inc. was
instrumental in procuring or negotiation or consummating this lease. The fees
and commissions of Shaw Real Estate, Inc. will be paid by Landlord. Each party
(the “Indemnitor”) agrees to defend and indemnify the other (the “Indemnitee”)
against any loss, expense or liability incurred by Indemnitee as a result of a
claim by any other broker or finder claiming representation of the Indemnitor in
connection with this Lease or its negotiation.

51. RECIPROCAL EASEMENT AGREEMENT. Lease is subject to all terms and conditions
of the recorded Operating and Reciprocal Easement Agreement.

52. DATE OF LEASE. For all purposes of this lease, including all time
requirements, any reference to the date of the lease shall be the date which the
lease has been executed and initialed by Landlord and Tenant. In the event
Landlord and Tenant have executed and/or initialed the lease each on a different
date, the later of the dates shall apply.

EXECUTED in Monterey County, California.
Dated: 2/26/04
LANDLORD
Soledad Shopping Center, LP
By it’s General Partner
Soledad Shopping Center, LLC

/s/ WILLIAM G. SHAW
By: William G. Shaw, President


Dated: 2/26/04
TENANT
Community Bank

/s/ HARRY D. WARDWELL
By:



EXHIBIT “A”
[Graphic Omitted]



EXHIBIT "B"
LANDLORD'S WORK AND TENANT'S WORK
BANK

1. Tenant's Plans.

1.1 Preparation and Delivery of Tenant’s Plans. Tenant’s at its sole cost and
expense, shall prepare, or cause to be prepared, and deliver simultaneously to
Landlord and Landlord’s architect, within thirty (30) days after date Lease is
fully executed, one (1) set of fully dimensioned one quarter inch (1/4”) scale
drawings (“Tenant’s Plans”), showing a complete floor plan and reflected ceiling
plan for premises, including “Tenant’s Work” (as defined in Section 3.2 below)
and the location of all utilities, lighting and electrical outlets, partitions,
signage store fronts, trade fixture plans and any other specifications which
would affect construction or design of Premises.

1.2. Landlord’s Approval of Tenant’s Plans. Landlord shall have thirty (30) days
after receipt of Tenant’s Plans to approve or disapprove Tenant’s Plans and to
bid out the cost of Tenant’s Plan. If Landlord disapproves Tenant’s Plans, then
Tenant shall make such changes to Tenant’s Plans as Landlord reasonably requires
and shall again submit Tenant’s Plans to Landlord and Landlord’s architect for
approval. Landlord shall review of Tenant’s Improvement Plans for lease
approval. Landlord shall in no event be responsible for any defects,
deficiencies or inaccuracies or code compliance in Tenant’s Plans. Tenant shall
cause Tenant’s Plans to be prepared and signed by a licensed design
professional, if applicable law so requires.

2. Landlord's Work.

2.1. Scope. Landlord shall be responsible only for the performance of the work
described in Section 2.2 ("Landlord's Work"), or give Tenant allowances for
items completed by Tenant's contractor. All other work, whether or not
designated as part of "Tenant's Work" under Section 3. shall be performed by
Tenant at Tenant's sole cost and expense.

2.2. Description of Landlord's Work. Landlord shall construct, a tenant space
which shall include the following:
A. Walls: Demising walls, break room ATM room, and vault room walls provided.
All walls 2 x 4 or 2 x 6 studs with Vz" or 5/8" gypboard, taped and textured,
ready to paint. OR allowance of $1.35 per square foot.
B. Doors; Set of glass doors with cylinder lock in accordance with Tenant
design. Side or rear doors are steel with metal frame.
C. Ceiling: T-Bar ceiling. OR allowance of $1.75 per square foot.
D. Electrical:


(i) Service and metering facilities with ample main electrical service. Power is
120/208 volts, three-phase.

(ii) Basic lighting consisting of 2’ x 4’ fluorescent lights, recessed drop-in
type, OR allowance of $100 per fixture.

(iii) Sign outlet in front canopy.

(iv) Wall receptacles are 110 volt grounded duplex outlets with cover plates in
demising walls, per Tenant plans. OR an allowance of one (1) outlet per 200 SF
at $35 per outlet.

(v) Telephone outlets (conduit in wall; phone wire or installation not
included), OR allowance of $20 per outlet.

E. Rough plumbing, per Tenant plan.

F. Heating, Ventilation & Air Conditioning System (HVAC) with one (1) main duct
to which Tenant’s HVAC work, pursuant to Section 3.2E, can be connected by
Tenant for distribution of heating, cooling and ventilation to Tenant space, or
distributed to center and front and rear by Landlord.

F. Sprinkling: Each space sprinkled to meet fire code. Sprinkler system designed
on the basis of an open floor plan uninterrupted by any tenant interior
partitions or changes in ceiling height. Sprinkler drop and relocation of
sprinklers heads after this installation to accommodate tenant spaces will be
the responsibility of Tenant.

G. Restrooms: Two ADA compliant restrooms, as required by local code, and
exhaust unit. Walls shall be painted, vinyl tile floors provided. OR allowance
of $4,000 per restroom.

H. Utilities: Each Tenant space, as indicated on shell plan, shall be self
contained and separately metered for gas, electric service, and water.

I. Quality; Structure and tenant improvements (exterior and interior) as
approximately described herein will be constructed of good quality new materials
in a workmanlike manner to a standard found in the industry for buildings in
this price range.

2.3. No Responsibility for Additional Work. Except for foregoing work, Landlord
shall not be responsible for, nor shall Landlord construct any, additional
improvements in Premises, unless agreed by Landlord in writing.

2.4. Acceptance of Landlord’s Work. Tenant agrees that, upon completion of
Landlord’s Work, Tenant shall conclusively be deemed to have accepted Premises
in the condition in which they may then exist. Tenant hereby waives any right or
claim arising out of the condition of the Premises, or the improvements or
appurtenances thereto, and Landlord shall not be liable for any latent or patent
defects therein. However, nothing contained in this Section 2.5 shall be deemed
to limit Landlord’s obligation to repair the premises wherever such obligation
is expressly set forth in Lease.

2.5. Changes to Landlord’s Work. If Tenant requests any changes to Landlord’s
Work, and Landlord agrees in writing to make such changes, then any additional
charges, expenses or costs attributable to such changes (including any delays
impacting tenants occupancy) shall be at the sole cost and expense of Tenant.

3. Tenant's Work.

3.1.Commencement and Performance of Tenant's Work. Upon Landlord's delivery of
Premises to Tenant with Landlord's Work substantially complete, Tenant, at its
sole cost and expense, shall immediately proceed to perform "Tenant's Work"
(defined in Section 3.2 below) and install Tenant’s personal property, trade
fixtures and equipment (“Tenant’s Property”) in Premises, all without
interference with any other work being done in the Building. Tenant’s Work, and
installation of Tenant’s Property, shall be performed in compliance with all
reasonable rules established by Landlord or Landlord’s architect or contractors.
Upon final completion of Tenant’s Work, Tenant shall furnish Landlord with all
certificates, permits and approvals relating to any work or installations done
by Tenant that may be required by any governmental authority or insurance
company. Landlord shall have no responsibility for any loss of or damage to any
of Tenant’s property so installed or left on the Premises. Tenant’s entry shall
be subject to all provisions of Lease, and at all times after such entry, Tenant
shall maintain or cause to be maintained in effect insurance complying with the
Lease.

3.2 Description of Tenant’s Work. “Tenant’s Work” includes all work, of any kind
or nature whatsoever (other than Landlord’s Work), required to complete
construction of, and improvements in Premises, and to permit Tenant to open for
business and use Premises for purpose set forth in Lease, including, without
limitation, purchase, installation and/or performance, as appropriate, of the
following:

A. All hook-ups of Tenant's equipment, all electrical and phone work, except as
provided in Section 2.2.

B. Internal communications systems and alarm systems.

C. Plumbing fixtures, except as provided in Section 2.2.

D. Heating, cooling and ventilating, distribution ducts and added zones for
Tenant spaces.

E. Special lighting fixtures.

F. Tenant's signs, both interior and exterior.

G. Finish of all floors, walls, ceilings and columns on the inside of the
building, except as provided in Section 2.2.

H. All work other than that which specifically designated in Section 2.2

I. All Tenant improvement permit fees, sewer hook-up fees, utility assessments,
and any other governmental fees charged.

J. All Tenant construction related debris to be removed by Tenant.

K. All gas lines required by Tenant, except as provided in Section 2.2.

L. Any required changes to the basic fire sprinkler system provided by Landlord
and described in Section 2.2K above. 

3.3 Standards of Construction. Tenant shall not be allowed to make any roof
penetrations without the prior written consent of Landlord. Unless otherwise
agreed in writing by Landlord, any roof penetrations shall be made by Landlord’s
roofing contractor, and be reimbursed by Tenant. Any roof penetrations made by
Tenant or its contractors must be made with roof jacks approved by Landlord and
shall be patched by Landlord’s roofing contractor, and Tenant shall reimburse
Landlord the cost thereof. All of Tenant’s Work shall be designed, by a
qualified, licensed architect and shall be performed under the supervision of
such architect by financially sound and bondable contractors of good reputation,
in accordance with Tenant’s Plans as approved in writing by Landlord prior to
commencement of Tenant’s Work. All contractors performing Tenant’s Work shall be
subject to Landlord’s prior approval, Tenant shall not use any contractor not
approved in writing by Landlord. In connection with giving its consent, Landlord
may require that any contractor, or. major subcontractor, provide payment and
completion bonds in such amount and sureties acceptable to Landlord. All work
shall be performed in a good and workmanlike manner, diligently prosecuted to
completion, using new material of good quality. Tenant shall notify Landlord at
least twenty (20) days prior to the commencement of any portion of Tenant’s
Work, so that the Landlord may post, file and/or record a notice of
non-responsibility or other notice required under applicable mechanics’ lien
law. Upon completion of Tenant’s Work, Tenant shall record in the office of the
County Recorder of the County in which building is located a notice of
completion or any other notice required or permitted by applicable mechanics’
lien laws to commence the running of, or terminate, any period for the filing of
liens or claims, and shall deliver to Landlord any certificate of occupancy or
their equivalent evidence of completion of Tenant’s Work in accordance with the
requirements of applicable law. Tenant’s Work shall be performed in compliance
with all applicable laws, codes, rules and regulations of all governmental and
quasi-governmental authorities with jurisdiction. All contractors performing any
portion of Tenant’s Work shall maintain insurance, which meets requirements of
Lease.

3.4 Cost of Tenant’s Work. Tenant shall pay all cost and expenses (including
permit fees and other governmental fees and exactions) due for, or purporting to
be due for, all work, labor, services, materials, supplies or equipment
furnished, or claimed to be furnished, to or for Tenant in connection With
performance of Tenant’s Work, and Tenant shall keep the Premises free of all
mechanics’, materialmen’s and other liens arising therefrom. Tenant shall pay
and fully discharge any contested claim or lien within five (5) days after entry
of final judgment adverse to Tenant in any action to enforce or foreclose such
hen. Tenant shall indemnify, defend, protect and hold Landlord harmless of and
from any and all loss, cost, liability, damage, injury or expense (including
attorneys’ fees) arising out of or in connection with claims or liens for work,
labor, services, material, supplies or equipment furnished or claimed to be
burnished, to or for Tenant in, upon or about Premises or Shopping Center.

LANDLORD:
Soledad Shopping Center, LP

By:/s/ WILLIAM G. SHAW
William G. Shaw, Manager
Date: 2/26/04


TENANT:
Community Bank

By:/s/ HARRY D. WARDWELL
Date: 2/26/04






EXHIBIT C


TENANT ESTOPPEL CERTIFICATE

TO: _______________________________________

THIS IS TO CERTIFY: 1. That the undersigned is the Lessee (Tenant) under that
certain Lease dated ____________, 20____, between______________, as Lessor
(Landlord), and___________________________________________, as Lessee (Tenant),
covering those certain premises commonly known and designated as:

___________________________________________________________

___________________________________________________________

2. That said Lease has not been modified, changed, altered, or amended in any
respect (except as indicated following this sentence)and is the only Lease
between the undersigned and the Lessor affecting said premises;

3. That the undersigned has accepted and now occupied the premises that the
Lease term began__________ and that there has been no prepayment of rent other
than that provided for in the Lease. The fixed minimum rent being paid as above
is $_______ per month;

4. That the Lease is not in default and is in full force and effect and that as
of the date hereof the undersigned is entitled to no credit, offset or deduction
in rent;

5. That there are no actions, whether voluntary or otherwise pending against the
undersigned under the bankruptcy laws of the United States or any state thereof;

6. That notices to the undersigned Lessee should be sent to:

__________________________________

__________________________________

__________________________________

Tenant:

__________________________________

__________________________________

__________________________________